Title: From Louisa Catherine Johnson Adams to George Washington Adams, June 1819
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					Dear George
					ca. June 1819
				
				I send you three sheets of the dialogue because it was too little at once to read only a sheet—I  am making out a fair copy of the whole which I will either send or bring when I come.You gave me such a good account of your health in your last Letter but one that was the reason I did not write to L Smith—but I am apprehensive you deceived  me a little—from your last.I am so unwell I cannot write to day and will therefore close this Sheet with the assurance of my affection
				
					L C A.
				
				
			